Citation Nr: 0723630	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  04-00 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
vertigo.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
depression.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
anemia.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
myocardial infarction.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
weakness of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran was a member of the Puerto Rico Army National 
Guard and had active duty for training from November 1973 to 
March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The veteran's subjective complaints of dizziness are not 
likely due to the use of medications prescribed by VA to 
treat the veteran's multiple health problems or any other VA 
hospital care, medical or surgical treatment, or examination.

2.  The veteran's depression is not due to VA hospital care, 
medical or surgical treatment, or examination; the use of 
medications prescribed by VA; or any disability caused 
thereby.

3.  The veteran does not currently have anemia.

4.  The veteran has not had a myocardial infarction.

5.  The veteran does not have weakness in his lower 
extremities as a result of VA hospital care, medical or 
surgical treatment, or examination or the use of medications 
prescribed by VA.


CONCLUSIONS OF LAW

1.  Compensation under 38 U.S.C.A. § 1151 for vertigo is not 
warranted.  38 U.S.C.A. § 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159, 3.361 (2006).

2.  Compensation under 38 U.S.C.A. § 1151 for depression is 
not warranted.  38 U.S.C.A. § 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159, 3.361 (2006).

3.  Compensation under 38 U.S.C.A. § 1151 for anemia is not 
warranted.  38 U.S.C.A. § 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159, 3.361 (2006).

4.  Compensation under 38 U.S.C.A. § 1151 for myocardial 
infarction is not warranted.  38 U.S.C.A. § 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.361 (2006).

5.  Compensation under 38 U.S.C.A. § 1151 for lower extremity 
weakness is not warranted.  38 U.S.C.A. § 1151, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159, 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for benefits, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if 
compensation is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
June 2002, prior to the initial AOJ decision.  This notice, 
however, provided the wrong standard of proof on how to 
establish entitlement to compensation under 38 U.S.C.A. 
§ 1151.  Thus the Board remanded the veteran's § 1151 claims 
in August 2006 for appropriate notice and adjudication.  
Compliant notice was sent to the veteran in August 2006 and, 
after a reasonable amount of time had passed for the veteran 
to respond, his claims were readjudicated in a February 2007 
Supplemental Statement of the Case.  Thus the Board finds 
that the late timing of the notice has been cured and there 
is no prejudicial error as the veteran has been afforded 
appropriate notice and subsequent adjudication.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Furthermore, the veteran was told it was his responsibility 
to support the claims with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Thus, the Board considers the notice requirements 
met, and the actions taken by VA to have cured the error in 
the timing of the notice.  Further, the Board finds that the 
purpose behind the notice requirements has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to the merits of this case.

The Board also notes that the veteran was provided notice in 
August 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006), that a disability rating and an effective date 
for the award of benefits will be assigned if the benefit 
sought is awarded.  However, given the denial of the 
veteran's claims, any questions as to a disability rating or 
effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice earlier on these elements of his claims.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records are in the record for April 1984 through 
June 2003.  The veteran has not identified any private 
treatment related to his claimed conditions.  The veteran was 
notified in the rating decision, Statement of the Case and 
Supplemental Statement of the Case of what evidence was 
obtained and considered.  He has not identified any 
additional evidence.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  The veteran was provided appropriate 
VA examinations in December 2002.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claims.  

II.  Analysis

The veteran filed a claim in May 2002 requesting compensation 
under § 1151 for a heart attack and residuals of the same due 
to the use of Amaprosen 500 and Aspirin 500, which was 
prescribed to him by the VAMC.  He claims that, due to these 
medications, he now has anemia, weakness in his lower 
extremities, vertigo and had a heart attack.  He also claimed 
that he suffers from depression as a result of these cited 
conditions.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and either:

1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility, and the proximate cause 
of the disability or death was either A) 
carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or B) an event not reasonably 
foreseeable; or

2) the disability or death was proximately caused 
by the provision of training and rehabilitation 
services by the Secretary as part of an approved 
rehabilitation program.

38 U.S.C.A. § 1151 (West 2002).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2006).

In considering the veteran's claims, the Board must first 
determine whether there is an additional disability.  In 
determining whether the veteran has an additional disability, 
the veteran's condition immediately before the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based is compared to the veteran's condition after such 
care, treatment, examination, service, or program has 
stopped.  38 C.F.R. § 3.361(b) (2006).  

It is not sufficient, however, to merely show that a veteran 
received care, treatment or examination and that the veteran 
has an additional disability or died therefrom.  38 C.F.R. 
§ 3.361(c)(1) (2006).  The evidence must also establish that 
the proximate cause of the veteran's additional disability 
was either carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination or that it was an event 
not reasonably foreseeable.  38 C.F.R. § 3.361(d) (2006).

The veteran's claims appear to be based upon a November 2001 
VA  hospitalization.  VA treatment records show the veteran 
was hospitalized in November 2001 for an upper 
gastrointestinal bleed and symptomatic anemia.  An endoscopy 
was performed which showed he had a hiatal hernia, erosive 
gastritis, stomach ulcer and duodenitis.  Other medical 
conditions noted were diabetes mellitus and hypertension.  
These records also show the veteran had a history of taking 
nonsteroidal anti-inflammatory medication (NSAIDS) for 
rheumatoid arthritis and back pain for about 10 years twice a 
day, which is suggestive of upper gastrointestinal bleeding 
due to chronic intake of NSAIDS.  


Vertigo

The Board finds that the preponderance of the evidence is 
against finding that compensation is warranted under 
38 U.S.C.A. § 1151 for the veteran's vertigo.  The evidence 
does not show that the veteran's vertigo is an additional 
disability due to VA hospital care or medical or surgical 
treatment.  The veteran has been treated by VA for many years 
for multiple conditions, including treatment for his service-
connected perforation of the left tympanic membrane and 
associated otitis media and hearing loss.  There is no 
evidence to show that such treatment was in any way the cause 
of the veteran's vertigo.  The veteran has not pointed to any 
specific VA treatment, except the November 2001 
hospitalization, as the cause of his vertigo. The medical 
evidence shows that the veteran has complained of episodes of 
dizziness or vertigo since as early as April 1984.  Thus this 
condition predated the veteran's VA hospitalization in 
November 2001.  

Furthermore, there is no showing in the medical evidence that 
the veteran's vertigo worsened after the hospitalization in 
November 2001.  VA treatment records do not show any 
complaints of dizziness or vertigo until June 2002 and after 
that in April 2003.  Thus the evidence fails to show an 
additional disability due to VA hospital care, medical or 
surgical treatment, or examination.

The veteran has contended, however, that his vertigo is due 
to the use of medications he has taken that were prescribed 
by VA.  At a December 2002 VA examination, the veteran 
complained of occasional dizziness, but no objective evidence 
of vertigo was noted.  The examiner opined that it is not 
likely that the veteran's complaints of vertigo are secondary 
to his use of Naproxen and Aspirin (which the veteran 
reported using for a long time).  There is no evidence 
contradicting the examiner's opinion.  Thus the preponderance 
of the evidence is against finding that the veteran's vertigo 
is due to the use of medications prescribed by VA.

The preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.
Depression

The veteran claims that he has depression due to the 
conditions he claims are the result of VA treatment.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim because the veteran was diagnosed with 
depression for many years prior to the November 2001 
hospitalization and is due to a work-related back injury that 
occurred in the early 1990s.  

The first psychiatric treatment seen in the claims folder is 
a psychiatric examination conducted in August 1989.  The 
veteran complained that he could not work due to pain in his 
feet, hands and body.  (Other VA examinations conducted at 
that time showed degenerative joint disease in both knees, 
bilateral calcaneal spurs, and back myositis.  A private 
medical certificate dated in May 1989 states the veteran was 
being treated for degenerative joint disease in the knees, 
left hip, spine and hands and wrists; muscle spasms in the 
back, shoulders and neck; bilateral calcaneal spurs; severe 
leg pain; cervical myositis; bilateral carpal tunnel 
syndrome; nervous disorder; and sinusitis.)  He erupted into 
a crying spell and left the room.  From his wife was learned 
that the veteran had been very anxious, restless, angry and 
quite hostile.  Mental status examination for the short 
period that the veteran was evaluated revealed a rather 
short, well-built, black young man who was dressed 
appropriately, clean and looked very restless, tense and 
anxious.  He was very angry and it was noted that a marked 
floating anxiety predominated.  His expressions mostly 
projected anger with maybe a rather paranoid flavor.  The 
examiner stated that basically the veteran seemed to be a 
very anxious person with a strong depressive component 
underneath.  The diagnosis was generalized anxiety disorder 
with strong depressive features.  

VA treatment records show the veteran was evaluated by 
Primary Care Psychiatry in March 2001.  The veteran reported 
recurrent depressive episodes for the past 10 years.  He was 
assessed to have a major depressive disorder, recurrent.  The 
veteran underwent a VA examination in December 2002.  The 
examiner referred back to the March 2001 psychiatric 
consultation for the veteran's history.  The veteran reported 
that he stopped working after he had a work compensated 
accident with low back injury and that he has been receiving 
Social Security Benefits for the last 10 years.  He said he 
developed depressive episodes in the last 10 years due to his 
physical limitations.  He reported being treated with 
medication for his depression since March 2001, which has 
helped him feel better.  The diagnosis was major depressive 
disorder, recurrent, moderate.  The examiner opined that the 
veteran's depressive disorder was precipitated by physical 
limitations secondary to a work-related accident 12 years 
before and, therefore, it is not related to the use of 
medication like Naproxen.  

Thus the medical evidence shows that the veteran's depression 
predated the November 2001 VA hospitalization.  Thus it could 
not have been caused by VA's treatment received during that 
hospitalization.  In addition, the evidence does not show 
that the veteran's depression was aggravated by any VA 
hospital care, medical or surgical treatment, or examination.  
There are no VA mental health treatment records showing an 
increase in therapy or a change in the veteran's medications 
due to a worsening of his depression after the November 2001 
hospitalization.  Furthermore, the veteran reported at the 
December 2002 VA examination that, since being placed on 
medications in March 2001, he had been feeling much better, 
indicating an improvement rather than a worsening of his 
depression.  

Moreover, the veteran's depression is not secondary to any of 
the claimed conditions for which the veteran seeks 
compensation under § 1151.  The medical evidence shows that 
the veteran's depression began after a work-related injury to 
his back that occurred years before.  The December 2002 VA 
examiner also associated the veteran's depression with his 
physical limitations after this work-related back injury.  
Thus there is no evidence that the veteran's depression is 
proximately due to or the result of any of his other claimed 
conditions.  Even if there was, as discussed within this 
decision, the Board does not find that the veteran's claimed 
conditions are subject to compensation under § 1151.  Thus 
his depression would not be subject to § 1151 compensation on 
a secondary basis.

Finally, although the veteran claimed that his condition is 
secondary to the use of medications, the December 2002 VA 
examiner opined that the veteran's depression was not related 
to the use of medications such as Naproxen but was rather due 
to his physical limitations brought on by a work-related back 
injury.
For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for compensation under § 1151 for depression.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.

Anemia

The Board finds that the preponderance of the evidence is 
against finding that compensation under § 1151 is warranted 
for anemia as the medical evidence does not show that the 
veteran currently has anemia.  As previously indicated, the 
veteran was hospitalized in November 2001 for an upper 
gastrointestinal bleed.  Evaluation showed the veteran had 
low hemoglobin and hematocrit with black stools.  He was 
assessed to have symptomatic anemia.  VA treatment records 
prior to this hospitalization do not show any evidence of 
anemia.  Blood tests in June 2002 showed the veteran to still 
have a slightly low red blood cell count but his hemoglobin 
was well within normal range.  The veteran underwent a VA 
examination in December 2002.  Lab tests done in conjunction 
with that examination showed the veteran to have a normal red 
blood cell count and a normal hemoglobin level.  The 
assessment was status post anemia in remission, normal at 
present.  There are no treatment records subsequent to 
December 2002 that show a recurrence of anemia.

Thus the Board finds that the veteran's episode of anemia in 
November 2001 was an acute condition due to the upper 
gastrointestinal bleeding, and he does not currently have 
anemia.  Without a current disability, compensation under 
§ 1151 is not warranted.  Consequently the veteran's claim 
must be denied.

Myocardial Infarction

The veteran claims he had a myocardial infarction in November 
2001 that was caused by the use of medications prescribed by 
VA.  The Board finds that the preponderance of the evidence 
is against the veteran's claim because there is no evidence 
that the veteran ever had a myocardial infarction.  

The veteran underwent VA examination in December 2002.  The 
veteran reported that he had a heart attack when he was 
hospitalized in November 2001.  The VA examiner states, 
however, that the veteran was hospitalized following a severe 
upper gastrointestinal bleed that precipitated a syncopal 
episode.  While in the hospital, a complete cardiac work up 
was performed with negative results, including serial 
electrocardiograms, serial transaminases, and troponin 
values.  Sonogram and a myocardial profusion test all were 
normal.  Ejection fraction was found to be 62 percent.  The 
assessment was that there was no evidence of heart disease.  
VA treatment records from that hospitalization also show that 
cardiologic evaluation was performed but no cardiac disorder 
was found.  Subsequent VA treatment records do not show a 
history of myocardial infarction.

Thus the Board finds that preponderance of the evidence is 
against finding that the veteran had a myocardial infarction 
in November 2001.  There is no evidence in the claims folder 
to indicate that the veteran has ever had a myocardial 
infarction.  Thus entitled to compensation under § 1151 for 
myocardial infarction is not warranted.

Lower Extremity Weakness

The veteran has claimed that he has weakness in the lower 
extremities due to the use of medications prescribed by VA.  
It is unclear from the medical evidence exactly what 
condition the veteran is claiming.  An April 2003 VA 
treatment note shows that the veteran complained of chronic 
low back pain that radiates to the bilateral buttocks, 
posterior thighs and below the knees.  He stated that perhaps 
there is some weakness but nothing of importance to him.  On 
physical examination, the veteran was unable to stand on toes 
and heels or squat.  Range of motion was accomplished with 
some discomfort.  Straight leg raises were positive 
bilaterally.  No findings relating to muscle strength testing 
are reported in this note.

Similar complaints are seen earlier in a March 2001 VA 
treatment record.  The veteran complained of chronic low back 
pain throughout the spine that occasionally radiates to 
bilateral buttocks and posterior aspect of lower extremities.  
He did not describe any weakness and no gross motor deficit 
was found on examination.  No other treatment records show 
complaints of weakness or pain in the lower extremities.

Thus the Board finds that the preponderance of the evidence 
is against the veteran's claim that his lower extremity 
weakness, if he in fact has such a condition, is due to the 
use of medications prescribed by VA.  Clearly the only times 
complaints relating to the veteran's lower extremities are 
seen are in conjunction with the veteran's complaints of 
chronic low back pain.  The evidence shows that the veteran 
reports a work-related back injury that occurred in the early 
1990s.  It appears the veteran's complaints are most likely 
related to his chronic low back pain and sequela therefrom.  
In any event, there is no evidence that any lower extremities 
weakness could be due to VA treatment including the use of 
medications prescribed by VA.  

The preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
vertigo is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
depression is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
anemia is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
myocardial infarction is denied.



Entitlement to compensation under 38 U.S.C.A. § 1151 for 
weakness of the lower extremities is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


